Case 1:05-md-01720-MKB-JO Document 7458 Filed 05/28/19 Page 1 of 6 PageID #: 109674
        ^                                                                                             FILED
                 «                                                                             IN CLERK'S OFFICE
                                                                                          U.S. DISTRICT COURT E.D N Y.
       Date 05/18/2019                                                                    ^ MAY 28 2019 *
      To whom it may concern
                                                                                            BROOKLYN OFFICE
      Subject: visa and master card increase price again after 6.24 billion settlement.
      Visa and master card ripped off again $15 for almost every merchant in usa. This extra charge
      announced by visa about July 2015 after judge ask visa and master pay 6.24 billion. They then
      use these extra funds pay for 6.24 billion settlement. These big company just keep doing wrong
      thing, they are trying to get 6.24 billion back, they can always change price. But visa never
      charge this kind offee before. Maybe because visa and master need use this money to pay
      S6.24 billion. And also they are trying to get their money back from other way. The $15/month
      has something to do with this big settlement money. Please inspect attached "visa fixed acquirer
     network fee". most small business will fall into "table 2,tier 4 or tier 5" category.
     1 thought judge should know about this issue. And take an action to against visa and master
     They kind like increase price every year without any good cause. Just ripped off small business in
     many different way. I think these company ceo always charge customer more than they should
     They create so many different kind of price for different card. And their invoice layout always
     confuse customer. Not easy understand. Visa and master always hide real cost for each sales
     transaction. It is just not right.



     Thank you
    Case 1:05-md-01720-MKB-JO Document 7458 Filed 05/28/19 Page 2 of 6 PageID #: 109675

                                 !41
                                                                            ■; f -■"■'^1
■ ^ -j          r.j                    ■: ■




                                                                                             ,lV      .

                                                                                           ■ 4;.

     >?                                                            5V^
                  9u . -i:; -

                                                                                      ; ■■ ;. 'C: •

         Y ^
     ::ii ■ ;
                 -v-i:
                  ■f.     •.,:
         Case 1:05-md-01720-MKB-JO   Document
                                 Visa®           7458Network
                                       Fixed Acquirer   Filed Fee
                                                              05/28/19
                                                                  (FANF) Page 3 of 6 PageID #: 109676
                                                                    Effective April 1, 2015             /

                                     ^ '              1810                           Table 2^'®    - Customer Not Present ,Unattended Terminals and ;
              5^       Table 1 - Customer Present '


                                               Volume MCCs
                                                                1b: All Other
                                                                   MCCs^
                                                                               I                             Fast Food Restaurants

                                                                                              \Monthly Gross Visa Sales Volume-,^
                                                                                                                                          Fee per Taxpayer
                                                                                                                                            ID per Month

                                                                                                               <$200.00             ^
                 # of Locations                                                                                                           0.15% of monthly
                                                Price per Location per Month                              $200.00 - $1,249.99
               (Per Taxpayer ID)                                                                                                          gross sales volume
                                                                                                         $1.250.00 - $3,999.99                  $7.00
                                                                                                         $4,000.00 - S7.999.99                 ,^$Coo^\
                                                                                                         $8,000.00 - $39,999.99                \ $15.00/
                                                                                                        $40,000.00 - $199,999.99                $45.00

                                                                                                      $200.0000.00 - $799,999.99                $120.00

                                                                                                      $800.000.00 - $1.999,999.99               $350.00

                                                                                                      $2,000.000.00 - $3,999,999.99             $700.00

                                                                                                      $4,000.000.00 - $7,999.999.99            $1.500.00

                                                                                                   $8,000.000.00 - $19,999,999.99              $3,500.00
                        51 -100
                                                                                                   $20,000,000.00 - $39,999,999.99             $7,000.00
                       101 -150
                                                                                                   $40,000.000.00 - $79.999,999.99             $15,000.00
                       151 -200
                                                                                                   $80,000.000.00 - $399,999,999.99            $30,000.00 _
                       201 - 250
                                                                                                             2$400.000.000                     $40,000.00
                       251 - 500 ~
                       501 - 1,000                                                  ®Fast Food Restaurants & Vending Machines(MCC 5814): Applies to
                   1,001 - 1,500                                                    merchants with > 50% of Customer Present Sales Volume associated
                                                                                    with MCC 5814.
                   1,501 -2,000
                   2,001 -4,000
                                                                                    Customer Not Present volume includes transactions originating with
                                                                                    aiTECT/MOTO indicator of l-e.'and^stomeir Present voiiime mcludes
                                                                                    transactions fJOT originating with an ECl/MOTO indicator of 1-9.
             Monthly Gross Visa Sales :                                             ^Table 2 fees are allocated and billed to each individual outlet or
                Volume < $200(any                                                   merchant account number based on a weighted average of the
                number of locations)       \                                        Customer Not Present volume each outlet represents within the
                                                                                    taxpayer ID.                                                            1
             Monthly Gross Visa Sales ;
                Volume 2 $200 and
                                                  0.15% of          0.15% of        ^Service fees processed as a separate transaction (both Customer f
                                                monthly gross     monthly gross      Present and Customer Not Present volume) by Visa Government and
              < $1,250(any number of ^
                        locations)         I
                                                 sales volume     sales volume       Education Payment Program providers are billed Table 2fees only.:

  Cap of 4,001 maximum tillable locations                                            ^Transactions at Unattended Terminals in ail MCCs,except for
                                                                                     Automated Fuel Dispensers(MCC 5542), are subject to Table 2 fees
    Excludes Visa Straight Through Processing transactions identified                oniy. Unattended terminal transactions must have a Base li
  with Market-Specific Data indicator of "J" on the purchase transaction.            Acceptance Terminal Indicator of 3 or SMS Terminal Type of 3.


    Igh-Volume MCCs: Applies to merchants for which > 50% of monthly Customer Present Sales Volume is associated with High-Volume MCCs
I ::-..03-3299. 4511                                                                   Automotive Tire Stores
I :.'30Q-3499, 7512      Auto Rental                                                   Service Stations (With or Without Ancillary Services)
f 35^-3999, 7011         Lodging                                                       Automated Fuel Dispensers
                         Steamship / Cruise Lines                                      Family Clothing Stores
                         Wire Transfer Money Order                                     Sports / Riding Apparel Stores
                         Home Supply Warehouse Stores                                  Furniture!Equipment Stores
                         Wholesale Clubs                                               Eiectronic Stores
                         Duty Free Stores                                             i Drugstores and Pharmacies
                         Discount Stores                                              \ Stationery Stores
                         Department Stores                                            I Tirneshares
                         Grocery Stores and Supermarkets                              i Motion Picture Theatres
                         Car and Truck Dealers - New & Used


  /il Other MCCs:
   Applies to merchartts where < 50% of Monthly Customer Present Sales Volume is associated with Hign Volume MCCs.

   rhrnomber of locations associated with each Taxpayer ID as of the last day of the month In question. A location Is an Individual outlet or merchant
   account number as referenced In our agreement with you for merchant services. The fee will be charged for each location that processes at least one
   Visa purchase transaction during the month.
                                                                                                                                                        4-2015
    ./Fl iVSFANF
Case 1:05-md-01720-MKB-JO Document 7458 Filed 05/28/19 Page 4 of 6 PageID #: 109677
                      Case 1:05-md-01720-MKB-JO Document 7458 Filed 05/28/19 Page 5 of 6 PageID #: 109678




Michael Davis    /
2908 Larry Ave    /
Houston, TX 77908/




                                               United States District Court for the Eastern
                                               District of New York                 /
                                               Clerk of court
                                               225 Cadman Plaza
                                               Brooklyn, NY 11201


                                        i i20i — iSISOS
Case 1:05-md-01720-MKB-JO Document 7458 Filed 05/28/19 Page 6 of 6 PageID #: 109679
